     Case 2:17-cv-04440-DSF-PLA Document 86 Filed 10/06/20 Page 1 of 7 Page ID #:603

                                                                          JS-6
1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                No. CV 17-4440-DSF (PLAx)
11
                   Plaintiff,
12                                             CONSENT JUDGMENT OF FORFEITURE
                        v.
13
                                               [This Consent Judgment is case-
      ONE METROPOLIS POSTER,
14                                             dispositive]
15                 Defendant.

16
17
18          I.     INTRODUCTION

19          1.     Plaintiff United States of America (“United States” or “the

20    government”) and Red Granite Pictures, Inc., and Riza Aziz (the

21    “Claimants”) (collectively, the “Parties”), have made a stipulated

22    request for the entry of this Consent Judgment (the “Stipulation”),

23    which is dispositive of this action.

24          2.     Similar (and related) stipulations were filed by the

25    government and the Claimants or related entities in the following

26    actions (collectively the “Other Actions”):

27          1. United States v. Real Property Located in New York, New York,

28               No 16-cv-05371-DSF-PLA (C.D. Cal.). The claimant in this
                 action is Park Laurel Acquisition LLC;
     Case 2:17-cv-04440-DSF-PLA Document 86 Filed 10/06/20 Page 2 of 7 Page ID #:604



1           2. United States v. Real Property Located in Beverly Hills,
2                California, No 16-cv-05377-DSF-PLA (C.D. Cal.). The claimant
3                in this action is 912 North Hillcrest Road (BH), LLC;
4           3. United States v. Real Property in London, United Kingdom,
5                owned by Qentas Holdings, No 16-cv-05380-DSF-PLA (C.D. Cal.).
6                The claimant in this action is Qentas Holdings Limited.
7           4. United States of America v. One Metropolis Poster, No 17-cv-
8                04440-DSF-PLA (C.D. Cal.). The claimants in this action are
9                Riza Shahriz Bin Abdul Aziz and Red Granite Pictures, Inc.
10          5. United States of America v. Up To $28,174,145.52 In
11               Huntington National Bank Escrow Account Number ’7196; et al.,
12               No. 19-cv-1327-DSF-PLA.    The claimant in this action is Red
13               Granite Investment Holdings, LLC.
14          3.     Nothing in the Stipulation or this Consent Judgment is
15    intended to be or constitutes an admission of fault, wrongdoing,
16    liability, or guilt on the part of the Claimants, nor can this
17    Consent Judgment or the Parties’ underlying Stipulation be admissible
18    against Claimants or any of the claimants in the Other Actions in any
19    proceeding as evidence of any of the allegations set out in the
20    operative complaints in this case or the Other Actions.            The U.S.
21    Attorney’s Office for the Central District of California and the
22    United States Department of Justice, Criminal Division, shall be
23    bound by the terms of this Consent Judgment and the doctrines of res
24    judicata and collateral estoppel.        The entry of this Consent Judgment
25    shall resolve all of the government’s civil, criminal, and
26    administrative asset forfeiture actions or proceedings relating to
27    the defendant One Metropolis Poster (the “Defendant Asset”) in this
28    and the Other Actions.      Nothing in the Stipulation or this Consent



                                              2
     Case 2:17-cv-04440-DSF-PLA Document 86 Filed 10/06/20 Page 3 of 7 Page ID #:605



1     Judgment constitutes a waiver or release by the government of
2     criminal claims, except for the asset forfeiture claims related to
3     the Defendant Asset.
4           4.    This action was commenced on June 15, 2017 against the
5     Defendant Asset.
6           II.   FINDINGS
7           The Court, having considered the Stipulation of the Parties, and
8     good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
9                                       Jurisdiction
10          5.    For purposes of this Consent Judgment, this Court has
11    jurisdiction over the Parties and this action.          The government gave
12    notice of the action as required by Rule G of the Supplemental Rules
13    for Admiralty and Maritime Claims and Asset Forfeiture Actions, and
14    the Local Rules of this Court.       Claimants filed timely claims for the
15    Defendant Asset.     No other claims were filed, and the time for filing
16    claims has expired.       Entry of this Consent Judgment will resolve all
17    claims of Claimants with respect to the Defendant Asset and is
18    dispositive of this action.       If assumed to be true, the allegations
19    set out in the operative complaint are sufficient to establish a
20    basis for forfeiture of the Defendant Asset.          However, nothing
21    contained in the Stipulation or this Consent Judgment is intended or
22    should be interpreted as an admission of fault, guilt, liability
23    and/or any form of wrongdoing by Claimants.          Notwithstanding any
24    other provision of the Stipulation or this Consent Judgment, the
25    forfeiture of the Defendant Asset does not constitute a fine,
26    penalty, or punitive damages.       All potential claimants to the
27    Defendant Asset, other than Claimants, are deemed to have admitted
28    the allegations of the Complaint for purposes of this action only.



                                              3
     Case 2:17-cv-04440-DSF-PLA Document 86 Filed 10/06/20 Page 4 of 7 Page ID #:606



1                                           Terms
2           6.    Upon entry of this Consent Judgment, all right, title and
3     interest of Claimants in the Defendant Asset shall be forfeited to
4     the United States, and no other right, title, or interest shall exist
5     therein, unless otherwise provided in this Consent Judgment,
6     provided, however, that (unless the parties agree otherwise in
7     writing) Claimants and the claimants in the Other Actions had the
8     right to withdraw from the Stipulation within 30 days of its filing
9     with the Court, by written notice filed on the docket in this and the
10    Other Cases.    In the event that this Consent Judgment is entered
11    prior to the expiration of that 30-day period, this Consent Judgment
12    shall not take effect until the date 30 calendar days from the filing
13    of the Stipulation.      In the event that Claimants exercises their
14    right to withdraw from the Stipulation, it shall be permitted to
15    assert its claims to the Defendant Asset and the defendant assets in
16    the Other Actions as if this Consent Judgment had never been entered,
17    and as if the Stipulation had never been entered in to.
18          7.    The government shall dispose of the Defendant Asset
19    according to law.
20          8.    It is the present intention of the Parties that the
21    Defendant Asset and the defendant assets in the Other Actions (or the
22    net proceeds of their disposition) shall, if appropriate and
23    authorized by law, be used for the benefit of the people of Malaysia
24    after deduction of the government’s associated costs, consistent with
25    the government’s prior practice in related cases.
26    ///
27    ///
28



                                              4
     Case 2:17-cv-04440-DSF-PLA Document 86 Filed 10/06/20 Page 5 of 7 Page ID #:607



1                                     Released Funds
2           9.    The government shall release the total sum of USD
3     $215,000.00, without interest (the “Released Funds”), as described
4     below.
5           10.   The Released Funds shall be paid to one or more account(s)
6     as directed by Boies Schiller Flexner, LLP (“Boies Schiller”), who
7     shall provide all information required to facilitate the payment,
8     including personal identification information required by federal law
9     or regulation, and complete all required documents.           The payment of
10    the Released Funds shall be made to Boies Schiller no later than 60
11    days from the entry of this Consent Order.         The Released Funds shall
12    be drawn from a portion of the funds held in the United States
13    Marshals Service’s Seized Asset Deposit Fund (“SADF”), arrested and
14    held by the United States in connection with the defendant asset in
15    United States of America v. Up To $28,174,145.52 In Huntington
16    National Bank Escrow Account Number ’7196; et al., No. 19-cv-1327-
17    DSF-PLA.
18          11.   The government shall not now nor in the future institute
19    any action against Boies Schiller, or seek the seizure, freezing,
20    return, forfeiture, or restraint of any kind of any of the Released
21    Funds, nor any interest earned on the Released Funds, for any acts or
22    omissions relating to the Released Funds preceding the date of its
23    receipt of the Released Funds.
24                                      Other Terms
25          12.   Claimants shall not contest or assist any other individual
26    or entity in contesting the forfeiture -- administrative, civil
27    judicial or criminal judicial -- of the Defendant Asset.
28



                                              5
     Case 2:17-cv-04440-DSF-PLA Document 86 Filed 10/06/20 Page 6 of 7 Page ID #:608



1           13.   Should any dispute arise about the interpretation of or
2     compliance with the terms of the Stipulation or this Consent
3     Judgment, the Parties shall attempt in good faith to resolve any such
4     disputes. However, should the Parties be unable to resolve a dispute,
5     either Party may move the Court to resolve the dispute and to impose
6     any remedy this Court deems necessary to enforce the terms of this
7     Consent Judgment.
8           14.   Each of the Parties shall bear its own fees and costs in
9     connection with the seizure, retention, and forfeiture of the
10    Defendant Asset.
11          15.   Nothing in the Stipulation or this Consent Judgment is
12    intended to or does abrogate or alter the terms of the March 2018
13    consent judgment entered in case numbers 16-cv-5352-DSF-PLA (C.D.
14    Cal.) and 17-cv-4439-DSF-PLA (C.D. Cal.).         For the avoidance of
15    doubt, and without limitation, the provisions of that consent
16    judgment under the headings “Release of Property,” “Surrender of
17    ///
18    ///
19
20
21
22
23
24
25
26
27
28



                                              6
     Case 2:17-cv-04440-DSF-PLA Document 86 Filed 10/06/20 Page 7 of 7 Page ID #:609



1     Rights,” “No Admission of Liability/No Tax Refund,” “Release of Civil
2     Claims,” “Hold Harmless,” “Third Parties Permitted to do Business”
3     and “Payments by Third Parties” shall remain in full force and
4     effect.
5           IT IS SO ORDERED.
6      DATED:    October 6, 2020
7
                                         Honorable Dale S. Fischer
8                                        UNITED STATES DISTRICT JUDGE
9
10    Presented by:

11    DEBORAH CONNOR
      Chief, MLARS
12
      NICOLA T. HANNA
13    United States Attorney
14
      /s/Jonathan Galatzan
15    JONATHAN GALATZAN
      Assistant United States Attorney
16    WOO S. LEE
17    Deputy Chief, MLARS

18    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
19
20
21
22
23
24
25
26
27
28



                                              7
